Exhibit 10.2

 

Fifth Amendment to the Nitric Acid Supply, Operating and Maintenance Agreement
by and among El Dorado Nitrogen, LLC, El Dorado Chemical Company, and Covestro
LLC


(“Fifth Amendment”)

 

This Fifth Amendment, effective as of the 30th day of March, 2020 (“Effective
Date”), modifies and amends the above-mentioned Nitric Acid Supply, Operating
and Maintenance Agreement, by and between Covestro LLC (formerly known as Bayer
MaterialScience LLC), a Delaware limited liability company (hereinafter referred
to as “Covestro”), El Dorado Nitrogen, L.LC., an Oklahoma limited liability
company (hereinafter referred to as “EDN”) and El Dorado Chemical Company, an
Oklahoma corporation (hereinafter referred to as “El Dorado”).

 

RECITALS

 

WHEREAS, EDN, El Dorado, and Covestro are parties to that certain Nitric Acid
Supply, Operating and Maintenance Agreement, having an effective date of October
23, 2008 and amended by the First Amendment effective July 1, 2009, the Second
Amendment dated June 16, 2010, the Third Amendment effective July 1, 2014, and
the Fourth Amendment effective January 1, 2018 (collectively, the “Agreement”),
and

 

WHEREAS, the parties desire to and have agreed to amend the Agreement to reflect
some modifications to the Agreement,

 

NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, and intending to be legally bound, the parties agree as
follows:


 

AGREEMENT

 

1.

Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Agreement.

 

2.

Section 22.2, Renewals. The following paragraph is added to the end of Section
22.2:

 

“The current Renewal Term, which is the first of the five successive Renewal
Terms, is set to expire on June 30, 2021. The current Renewal Term shall be
extended for four months and will now expire on October 31, 2021, unless sooner
terminated as provided in the Agreement. Notwithstanding the foregoing
provisions of this Section 22.2, during the current Renewal Term expiring on
October 31, 2021, either Covestro or EDN may avoid automatic renewal of the Term
of this Agreement by giving the other party written notice of its intention not
to renew the Term of this Agreement by no later than July 31, 2020.”

 

3.

No Other Changes.  Subject to the changes set forth in this Fifth Amendment, all
other provisions of the Agreement remain in full force and effect without
modification.

 

4.

Representations and Warranties.  Covestro hereby represents and warrants to EDN,
and EDN represents and warrants to Covestro as follows:

 

 

--------------------------------------------------------------------------------

 

 

(a)

this Fifth Amendment has been duly and validly authorized, executed and
delivered by such party and constitutes the legal, valid and binding obligations
of each such party enforceable against it in accordance with their respective
terms; and

 

(b)

the execution, delivery and performance of this Fifth Amendment by such party
will not:

 

(i)

violate or conflict with its charter or bylaws;

 

(ii)

breach or result in a default (or an event which, with the giving of notice or
the passage of time, or both, would constitute a default) under, require any
consent under, result in the imposition of any lien under or give to others any
rights or termination, acceleration, suspension, revocation, cancellation or
amendment of any agreement to which it is a party;

 

(iii)

breach or otherwise violate any order, writ, judgment, injunction or decree
issued by any governmental person or entity which names such party or is
directed to such party or any of its respective properties or assets;

 

(iv)

violate any Laws; or

 

(v)

require any consent, authorization, approval, exemption, or other action by, or
any filing, registration or qualification with, any governmental person or
entity other than those which have been made or obtained prior to the date
hereof.

 

5.

Counterparts; Telefacsimile Execution.  This Fifth Amendment may be executed in
any number of counterparts, and by each of the parties on separate counterparts,
each of which, when so executed, shall be deemed an original, but all of which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of this Fifth Amendment by electronic scan, electronic mail, or
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Fifth Amendment. The failure of any party to deliver a
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Fifth Amendment.



 

 

In witness whereof, the parties hereto have executed this Fifth Amendment to the
Nitric Acid Supply, Operating and Maintenance Agreement effective the date
stated above.

 

Covestro LLC

El Dorado Nitrogen, L.L.C.

 

By:/s/ Demetri Zervoudis______By: /s/ Anne O. Rendon_______

 

 

Name: Demetri Zervoudis______Name: Anne O. Rendon_______

 

 

Title:  SVP, Site Manager______Title: Senior Vice President____

 

 

El Dorado Chemical Company

 

By:/s/ Mark Behrman________

 

Name: Mark Behrman________

 

Title: CEO_________________

 